[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 840 
Upon the appeals by Joseph P. Day, Inc., New York Hotel Statler Company, Inc., and Hotels Statler Company, Inc.: Order affirmed, with costs; no opinion.
Concur: LOUGHRAN, RIPPEY, LEWIS and DESMOND, JJ. Dissenting: LEHMAN, Ch. J., and CONWAY, J. Taking no part: FINCH, J.
Upon the appeal by Firm Amusement Corporation: Order of Appellate Division and decision of Unemployment Board reversed, and claim dismissed, with costs in all courts, upon the ground that there is no evidence to support the finding that the musicians were employees of the operator of the theatre.
Concur: LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY and DESMOND, JJ. Taking no part: FINCH, J.